Citation Nr: 1025518	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a lung disorder (claimed as 
residuals of lung surgery).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to August 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  The Board remanded the case 
for development in June 2009, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Tuberculosis did not manifest within three years of the 
Veteran's separation from service, and he has not been shown to 
currently have a lung disorder that is causally or etiologically 
related to his military service.


CONCLUSION OF LAW

A lung disorder was not incurred in active service, nor may 
tuberculosis be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.371 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
October 2004, prior to the initial decision on the claim in 
February 2005, as well as in March 2006 and July 2009.  
Therefore, the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the October 2004 letter stated that the evidence 
must show that he had an injury in military service or a disease 
that began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service. Additionally, the April 
2006 statement of the case (SOC) and the February 2010 
supplemental statement of the case (SSOC) notified the Veteran of 
the reasons for the denial of his application, and in so doing, 
informed him of the evidence that was needed to substantiate his 
claim.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the October 2004 and July 2009 letters indicated 
that reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would request 
any pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also informed 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2004 and July 2009 letters notified the Veteran that he 
must provide enough information about his records so that they 
could be requested from the agency or person that has them.  It 
was also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.  
In addition, the October 2004 and July 2009 letters informed him 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  In this regard, the Board notes that the March 
2006 and July 2009 letters informed him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there were 
changes in his condition.  The letters also explained how 
disability ratings and effective dates were determined.  
Following the issuance of those letters, the RO readjudicated the 
Veteran's claim for service connection in a February 2010 
supplemental statement of the case (SSOC).  Thus, VA cured any 
defect in the notice before the case was transferred to the Board 
on appeal, and no prejudice to the appellant will result in 
proceeding with the issuance of a final decision. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board concludes below that the Veteran is not entitled to service 
connection for a lung disorder.  Thus, any questions as to the 
disability rating or appropriate effective date to be assigned 
are rendered moot.

In addition, the duty to assist the Veteran has been satisfied in 
this case.  His service treatment records as well as all 
identified and available VA medical records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's claim.  
The Veteran was also afforded a VA examination in December 2009 
in compliance with the June 2009 remand.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the 
Board finds that the December 2009 VA examination and opinion 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the records contained in the 
Veteran's claims file.  The opinion considers all of the 
pertinent evidence of record, to include the Veteran's 
symptomatology in service as well as the Veteran's own statements 
and his current treatment records, and provides a complete 
rationale for the opinions stated, relying on and citing to the 
records reviewed as well as medical literature.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met. 38 C.F.R. § 3.159(c)(4).

The Board did also remand the case in June 2009 to obtain 
treatment records documenting a left upper lobectomy, 
bronchoscopy, and biopsy, as well as VA medical records dated 
from January 2005 to the present.  Following the remand, the 
Appeals Management Center (AMC) sent the Veteran a letter in July 
2009 using his last known address of record.  The letter 
requested that he provide the names and addresses of any health 
care providers who had treated his lung disorder.  He was also 
asked to provide the location of the VA facility where he had a 
left upper lobe lobectomy, bronchoscopy, and biopsy as well as 
the location of all VA facilities where he was treated since 
January 2005.  However, to date, the Veteran has not responded 
with such information, and as such, the AMC was unable to 
determine where the requested records could be obtained.  Based 
on the foregoing, VA has made reasonable efforts, and the Board 
finds that the AMC attempted to complete the development 
requested in the prior Board remand and complied with the remand 
instructions. Stegall v. West, 11 Vet. App, 268 (1998).  As 
stated by the Court, "[t]he duty to assist is not always a one-
way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he [or she] cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See 
also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Moreover, the December 2009 VA examiner did review all of the 
Veteran's VA medical records and summarized those findings in an 
examination report.  As such, it does not appear that there are 
any additional VA medical records that would aid the Veteran's 
claim that were not already considered by the December 2009 VA 
examiner.  As will be discussed below, the crux of this case 
involves the question of whether there is any relationship 
between the Veteran's symptomatology in service and his current 
lung disorder, and the December 2009 VA examiner rendered an 
opinion on that question based on a review of all VA medical 
records.  Therefore, the Board finds that there is no reasonable 
possibility that any further assistance would aid the appellant 
in substantiating this claim. 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to an appellant 
are to be avoided).  As such, there is no reason to delay the 
consideration of the claim. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (observing circumstances as to when a remand 
would not result in any significant benefit to the claimant). 
Accordingly, it is not prejudicial for the Board to decide the 
matter without further development. Bernard v. Brown, 4 Vet. App. 
384 (1993).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC and 
a SSOC, which informed them of the laws and regulations relevant 
to the Veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Tuberculosis may be presumed to have been incurred during active 
military service if manifest to a degree of 10 percent within 
three years after termination of service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Evidence of 
activity on comparative study of x-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
section 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods. 38 C.F.R. § 3.371(a).  A diagnosis 
of pulmonary tuberculosis will be acceptable only when provided 
in: (1) service department records; (2) VA medical records of 
examination, observation, or treatment; or (3) private physician 
records on the basis of that physician's examination, 
observation, or treatment of the veteran and where the diagnosis 
is confirmed by acceptable clinical, x-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment. 38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a lung 
disorder.  He has contended that he was exposed to tuberculosis 
during an overseas assignment, which did not show up until many 
years later and required surgery in 2004.  The Veteran's service 
treatment records are negative for any complaints, treatment, or 
diagnosis of tuberculosis, chronic obstructive pulmonary disease 
(COPD), or a right pneumothorax.  In fact, the Veteran told the 
December 2009 VA examiner that he was not aware of any lung 
problems in service.  

The Board does acknowledge that the Veteran was assessed as 
having an upper respiratory infection in June 1979, August 1979, 
September 1979, January 1985, November 1985, and January 1988.  
He also complained of a dry cough in July 1980 that was assessed 
as viral pharyngitis, and he had cold symptoms in April 1982 that 
included a productive cough with yellow sputum, which was also 
diagnosed as an upper respiratory infection.  The Veteran sought 
additional treatment for recurrent upper left chest pain in 
October 1979, and a September 1984 pulmonary function test report 
indicated that he was experiencing shortness of breath on 
exertion.  In September 1985, the Veteran also complained of 
bilateral chest pain that was pleuritic in nature in the left 
upper chest.  

Nevertheless, the Board notes that many of the Veteran's symptoms 
in service were attributed to viral syndromes and allergies, and 
it was recommended on several occasions that he quit smoking.  As 
previously noted, there was no diagnosis of any of his current 
disorders in service, such as tuberculosis, chronic obstructive 
pulmonary disease (COPD), or a right pneumothorax.  

Moreover, the Veteran's lungs were found to be clear in November 
1980, January 1982, and April 1982, and he had normal throat 
flora in January 1980, July 1980, and September 1982.  Chest x-
rays obtained in February 1983 and January 1985 were also normal, 
and ventilation studies revealed normal flows and loops in 
September 1984.  A January 1984 periodic evaluation further found 
his lungs and chest to be normal, and it was noted in September 
1985 that there was no shortness of breath or cardiac problem, 
and an x-ray was normal at that time.  

In addition, the Veteran completed a dental medical history in 
May 1980, July 1982, November 1983, February 1985, and July 1985 
in which he variously reported having frequent chest pain, 
shortness of breath, and asthma.  However, he subsequently denied 
having any frequent chest pain, shortness of breath, asthma, hay 
fever, emphysema, lung disease, or tuberculosis on dental medical 
history forms completed in August 1987, July 1988, and August 
1988, despite being asked if he had such problems.  

Additionally, the Veteran was afforded a separation examination 
in July 1988 during which he reported having a medical history of 
shortness of breath as well as pain or pressure in his chest.  
However, a clinical evaluation once again found his lungs and 
chest to be normal.  

Moreover, the Board notes that the Veteran did not seek treatment 
for his lungs immediately following his separation from service 
or for many years thereafter. Thus, to the extent the Veteran may 
have had any symptomatology in service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to his separation.  Therefore, the Board finds that a lung 
disorder did not manifest during service or for many years 
thereafter.

There is also no evidence showing that the Veteran's tuberculosis 
manifested within three years of his separation from service.  VA 
medical records dated in December 1998 document the first 
positive purified protein derivative (PPD) test.  In addition, VA 
medical records dated in November 2004 indicate that the Veteran 
was seen for a work-up of tuberculosis that was found after a 
left upper lobe lobectomy one month earlier when a mass was found 
and a bronchoscopy and biopsy were performed.  As such, the 
earliest sign of any possible tuberculosis was in 1998, and the 
Veteran was first diagnosed and treated for the disease in 2004.  
Therefore, the Board finds that the Veteran's tuberculosis did 
not manifest in service or within three years thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a lung 
disorder, the Board notes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection. Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role. See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that a lung disorder 
manifested during service or within close proximity thereto, the 
medical evidence of record does not link any current diagnosis to 
the Veteran's active service.  VA medical records dated from 
October 2004 to January 2005 documented the Veteran as having a 
lung granuloma for which he underwent a left upper lobe lobectomy 
as well as tuberculosis.  The December 2009 VA examiner also 
noted that the Veteran had a left upper lobe lobectomy, 
tuberculosis, COPD, and a history of partial right pneumothorax.  
However, there is no medical opinion relating any current lung 
disorder to his symptomatology in service.  

Indeed, the December 2009 VA examiner reviewed the Veteran's 
claims file and medical records and performed a physical 
examination.  In a report co-signed by a physician, the examiner 
noted that the Veteran said he did not have any lung problems in 
service, but noted that he has had dyspnea on exertion for years.  
The Veteran stated that he was later tested for tuberculosis in 
1998 because he was living on the streets and heard that there 
was an outbreak of the disease, but he indicated that the testing 
had negative results.  The Veteran also reported having a 25 to 
30 year history of smoking and stated that he quit in 1993, but 
resumed in 1999 and was in the process of trying to quit at the 
time of the examination.  The Veteran was subsequently seen in 
February 2004 for bronchitis and was given antibiotics.  He 
continued to cough and developed chest pain later that month and 
was admitted for nine days.  During that admission, an x-ray 
revealed a mass, and he underwent a percutaneous biopsy as well 
as a bronchoscopy.  The Veteran subsequently had surgery, and a 
diagnosis of tuberculosis was rendered in July or August 2004.  
He further reported having a continuing cough and bouts with 
bronchitis between 2004 and 2008 and was eventually admitted for 
chest pain in December 2008 at which time he was found to have a 
partial pneumothorax.  He had follow-up x-rays with complete 
resolution by January 2009.  The Veteran told the examiner that 
he had not had bronchitis in a year, but that his dyspnea on 
exertion has worsened.  It was noted that that the Veteran had 
been told that he might have been exposed to tuberculosis in 
service, but was advised that it is much more likely that he was 
exposed while living on the streets and had problems due to 
smoking because he had had negative tuberculosis 10 years after 
his period of service.    

Following a physical examination, the December 2009 VA examiner 
observed that the Veteran had been seen several times between 
August 1979 and 1987 for a cough and respiratory infection, 
including sinusitis and viral pharyngitis, but was seldom treated 
with an antibiotic.  He had normal pulmonary function tests in 
February 1984 with the recommendation to stop smoking, and a 
culture and sensitivity test of the throat revealed normal flora 
in January 1987.  He was also seen for pleuritic chest pain in 
September 1985 at which time a chest x-ray was normal and he was 
again advised to quit smoking.  The examiner noted that there 
were no PPD tests for tuberculosis in service.  She commented 
that the complaints in service were mostly thought to be viral 
related without antibiotic treatment and noted that there were no 
positive culture sensitivity tests or other findings, such as 
pulmonary function tests or chest-x-rays, indicative of 
tuberculosis.  It was also noted that VA medical records dated in 
July 1999 documented the Veteran as having a history of positive 
PPD and that a December 1998 chest x-ray was negative.

The December 2009 VA examiner concluded that the Veteran's left 
upper lobe lobectomy, tuberculosis, chronic obstructive pulmonary 
disease (COPD), and partial right pneumothorax were not caused by 
or the result of his medical visits for bronchitis and/or upper 
respiratory infections in service.  In so doing, she observed 
that the Veteran had been smoking since the age of 15 and was not 
seen in service for upper respiratory infections more than would 
be expected as a smoker.  In fact, she commented that most of 
those episodes were viral.  Although he was seen several times 
for coughing and upper respiratory infections, the examiner also 
noted that the Veteran was never aware of tuberculosis exposure.  
Indeed, his lungs were found to be normal in December 1988, and 
he indicated at that time that he had never lived with anyone who 
had tuberculosis and had never coughed up blood.  Based on the 
foregoing, the examiner believed that the Veteran's long history 
of chronic bronchitis and COPD was most likely related to 
cigarette smoking.  It was noted that the Veteran did have a 
partial right pneumothorax within the past year, but the examiner 
stated that it most likely related to the chronic cough and COPD 
because a pneumothorax is usually idiopathic or associated with 
COPD, edema, and blebs.  She further noted that the Veteran's x-
rays showed changes of COPD, but that pulmonary function tests 
were within normal limits.  In support of her opinions, the 
examiner cited to medical literature that she had reviewed.

There is no medical evidence showing otherwise.  Moreover, to the 
extent that the Veteran's current lung disorders may be due to 
smoking, the Board notes that for claims filed after June 9, 
1998, a veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air service 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by the veteran during 
the veteran's service. 38 U.S.C.A. § 1103(a) (West 2002); 38 
C.F.R. § 3.300(a) (2009).

The Board does not question the sincerity of the Veteran's 
conviction that his lung disorder is related to service.  
However, while he is competent to report his symptoms, his 
assertions relating his disability to service are not supported 
by the objective medical evidence of record.  His assertions 
alone are not persuasive.  Indeed, the record reflects that the 
VA examiner considered his assertions and the evidence of record 
when providing the opinion against his claim.  In addition, as a 
lay person, he is not competent to provide a medical etiology 
merely by his own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Since the Veteran is not professionally 
qualified to provide a medical opinion, and because the competent 
medical evidence is against his claim there is no competent 
evidence providing a nexus between the Veteran's current 
diagnosis and his service. 

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a lung disorder.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes that 
service connection for a lung disorder is not warranted.


ORDER

Service connection for a lung disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


